DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-17, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 9916703) in view of Hoyayounfar et al (US 20190144255) and Baba (US 20180156913).
With respect to claim 1, 16, and 19, Levinson teaches a computer-implemented method of sensor output segmentation, the computer- implemented method (col 4, lines 54-63, “a system, a process, an apparatus, a user interface, or a series of program instructions on a computer readable medium”), comprising: accessing sensor data comprising a plurality of sensor data returns representative of an environment detected by at least one sensor across a field of view of the at least one sensor (col 38, lines 24-34, “The calculated X, Y, Z data may be stored for additional processing and/or displayed on a computer as a series of point clouds. A point cloud is a set of data points in a coordinate system intended to represent the external surface of an object”), associating the plurality of sensor data returns with point cloud corresponding to the field of view of the at least one sensor (col 38, lines 24-34, “A LIDAR sensor 3604 outputs data packets via Ethernet that includes azimuth (horizontal angle), elevation angle (vertical angle), distance to the object, and time stamp”) and, wherein the point cloud respectively corresponds to a different angular portion associated with a number of degrees of the field of view of the at least one sensor (col 38, lines 24-34, “The calculated X, Y, Z data may be stored for additional processing and/or displayed on a computer as a series of point clouds. A point cloud is a set of data points in a coordinate system intended to represent the external surface of an object”), generating a plurality of channels for point cloud, the plurality of channels comprising data indicative of a range and an azimuth associated with at least one sensor data return associated with a respective point of the point cloud (col. 26 line 29: a blob may refer to a set of features that identify an object, col 38, lines 24-26, sensors provide distance (range) and azimuth”. Also, the perception engine 466, object detector and object classifier 444 is essentially classifying features as if associating them to bins or classifying them into bins.) and generating a semantic segment of at least a portion of the sensor data representative of the environment by inputting the plurality of channels into a machine-learned segmentation model trained to segment at least a portion of the plurality of sensor data returns based at least in part on input comprising the plurality of channels (col 27, lines 55-65, “According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data” and col 38, lines 24-34, “The calculated X, Y, Z data may be stored for additional processing and/or displayed on a computer as a series of point clouds. A point cloud is a set of data points in a coordinate system intended to represent the external surface of an object”), wherein the machine-learned segmentation model generates at least one output comprising the semantic segment (col 27, lines 55-65, “According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data”).
With respect to claim 1, Levinson does not teach the point cloud being a plurality of bins. Hoyayounfar teaches the point cloud being divided into a plurality of bins (para 29, “non-overlapping bins that are obtained by dividing the sensor data (e.g., an overhead view LIDAR point cloud image) into a plurality of segments along each spatial dimension”). It would have been obvious to modify Levinson to include the point cloud being divided into a plurality of bins because it is merely a substitution of the point cloud data construction of Levison with the plurality of bins data construction of Hayayounfer with no new or unexpected results.
With respect to claim 1, Levinson does not teach for a bin of the plurality of bins that contains multiple sensor data returns respectively indicating objects at multiple different distances, selecting a sensor data return of the multiple sensor data returns in the bin, the selected sensor data return being characterized by a minimum distance of the multiple different distances. Baba teaches for a bin of the plurality of bins that contains multiple sensor data returns respectively indicating objects at multiple different distances, selecting a sensor data return of the multiple sensor data returns in the bin, the selected sensor data return being characterized by a minimum distance of the multiple different distances (“the selected radar object is also a plurality of radar objects, the detection area of the radar object of which the distance to the image object is the shortest is selected”). It would have been obvious to modify Levinson to include for a bin of the plurality of bins that contains multiple sensor data returns respectively indicating objects at multiple different distances, selecting a sensor data return of the multiple sensor data returns in the bin, the selected sensor data return being characterized by a minimum distance of the multiple different distances because it is merely a known technique of measuring the closest object of Baba in the object detection device of Levison to yield a predictable detection device.
With respect to claim 2, Levinson teaches generating  one or more sensor detection outputs comprising information associated with the semantic segment, wherein the semantic segment comprises one or more foreground segments (col 27, lines 55-65, “According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data”)
With respect to claim 3, Levinson teaches the plurality of channels further comprise data indicative of an ego-motion compensated velocity, a signal to noise ratio, or whether an object was detected (col 28, lines 1-14, “One or more portions of the segmented object are tracked spatially at 2408 to form at least one tracked object having a motion (e.g., an estimated motion). At 2410, a tracked object is classified at least as either being a static object or a dynamic object”).
With respect to claim 4, Levinson teaches the plurality of comprises a feature vector, and wherein the feature vector comprises a plurality of features (col 27, lines 23-55, “a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements”)
With respect to claim 9, Levinson teaches the plurality of sensor data returns is respectively associated with one or more detections by the at least one sensor in each of the different portions of the field of view (col 27, lines 23-55, “a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements”).
With respect to claim 12, Levinson teaches the plurality of channels respectively correspond to the sensor data return that is closest to the at least one sensor and is associated with the respective point of the point cloud (col 38, lines 24-34, “A LIDAR sensor 3604 outputs data packets via Ethernet that includes azimuth (horizontal angle), elevation angle (vertical angle), distance to the object, and time stamp”).
With respect to claim 13, Levinson teaches the at least one sensor comprises one or more light detection and ranging (LiDAR) devices (col 14, lines 46-67, “a sensor stream of one or more sensors (e.g., of same or different modalities) may be fused to form fused sensor data at 504. In some examples, subsets of Lidar sensor data and camera sensor data may be fused at 504 to facilitate localization”), the plurality of channels for each point comprise data indicative of an intensity associated with a return strength of each of a plurality of pulses generated by each of the one or more LiDAR devices (col 27, lines 22-65 “a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements”).
With respect to claim 14, Levinson teaches accessing map data comprising information associated with one or more portions of the environment that are classified as foreground or background (e.g., background)“ and “Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning”), determining, by the computing system, that the plurality of sensor data returns are associated with the one or more portions of the environment that are classified as foreground (col 27, lines 22-65, “Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery (e.g., background)“).
With respect to claim 15, Levinson teaches the at least one sensor comprises a plurality of sensors that detect different subsets of the field of view, and wherein the field of view of the at least one sensor comprises a plurality of different portions, and wherein the different portions of the field of view detected by the plurality of sensors overlap (col 10, line 62 to col 11, line 13, “While sensor 310a may implement any type of sensor or sensor modality, sensor 310a and similarly-described sensors, such as sensors 310b, 310c, and 310d, may include Lidar devices. Therefore, sensor fields 301a, 301b, 301c, and 301d each includes a field into which lasers extend. Diagram 392 of FIG. 3C depicts four overlapping sensor fields each of which is generated by a corresponding Lidar sensor 310”)
With respect to claim 16, Levinson teaches one or more processors; a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising (col 4, lines 54-63, “a system, a process, an apparatus, a user interface, or a series of program instructions on a computer readable medium”).
With respect to claim 17, Levinson teaches the operations further comprising controlling motion of an autonomous vehicle based at least in part on the sensor detection output (col 6, lines 10-26, “an autonomous vehicle controller 147 that includes logic (e.g., hardware or software, or as combination thereof) that is configured to control a predominate number of vehicle functions, including driving control (e.g., propulsion, steering, etc.)”)
With respect to claim 19, Levinson teaches an autonomous vehicle (Abstract).
With respect to claim 20, Levinson teaches the field of view comprises a three- hundred and sixty degree field of view around the autonomous vehicle (fig 3c), sending the at least one output to a perception system of the autonomous vehicle, wherein the perception system is configured to use the at least one output to determine one or more locations of one or more objects in the environment (col 12, lines 30-50, “detection of dynamic objects, including obstacles, may be performed with or without map data. In particular, dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data”). In some instances, 2D map data and 3D map data may be viewed as “global map data” or map data that has been validated at a point in time by autonomous vehicle service platform”); and controlling one or more autonomous vehicle systems of the autonomous vehicle based at least in part on the at least one output, (col 13, lines 25-60, “trajectory evaluator 465 can select an optimal trajectory based on relevant criteria for causing commands to generate control signals for vehicle components”), wherein the one or more autonomous vehicle systems comprise one or more engine systems, one or more motor systems, one or more steering systems, one or more braking systems, one or more electrical systems, or one or more communications systems (col 13, lines 25-60, “the control signals are configured to cause propulsion and directional changes at the drivetrain and/or wheels. In this example, motion controller 462 is configured to transform commands into control signals (e.g., velocity, wheel angles, etc.) for controlling the mobility of autonomous vehicle”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Hoyayounfar and Baba as applied to claims 1 and 17 above, and further in view of Gonzalez-Aguirre et al (US 20190135300).
With respect to claim 5, Levinson teaches the plurality of sensor data returns comprises a plurality of  two-dimensional sensor data returns, and associating the plurality of sensor data returns with a respective point of a point cloud corresponding to the field of view of the at least one sensor (col 38, lines 24-34).
With respect to claim 5 and 18, Gonzalez-Aguirre teaches rasterizing, by the computing system, at least a portion of the plurality of two- dimensional sensor data returns into a single dimension (para 49, “global encoder sub-net 703 of the dimensionally interleaving encoder 406 (FIG. 4) to fuse the partial encoded representations (e.g., the encoded-compact sparse sensor data representation (Fi(t)) of the second phase (2) 706) at overlapping data of the whole-environment representation”). It would have been obvious to modify Levinson in view of Hoyayounfar and Baba to include rasterizing, by the computing system, at least a portion of the plurality of two- dimensional sensor data returns into a single dimension because it would reduce the amount of data needed and remove redundancies in the data.
With respect to claim 6, Levinson teaches for point cloud, selecting two- dimensional sensor data return having a minimum distance relative to the at least one sensor (col 37, lines 55-65, “A laser return 3608 provides data about the reflectivity of an object with 256-bit resolution independent of laser power and distance over a range from 1 meter to 100 meters”).
With respect to claim 7, Gonzalez-Aguirre teaches rasterizing at least a portion of the plurality of two-dimensional sensor data returns into a single dimension comprises: discarding, by the computing system, the two-dimensional sensor data returns that were not selected from the point cloud (para 55, “ The contextual fused sensor data representation 716 of the fourth phase (4) 718 removes redundancies (from multiple ones of the sensors 202, 204, 206, 304) that were still present in the contextual aggregated sensor data representation”). It would have been obvious for one skilled in the art to modify Levinson in view of Hoyayounfar and Baba to include rasterizing at least a portion of the plurality of two-dimensional sensor data returns into a single dimension comprises: discarding, by the computing system, the two-dimensional sensor data returns that were not selected from the point cloud because it would reduce the amount of data needed and remove redundancies in the data.
With respect to claim 8, Levinson teaches the at least one sensor data return associated with the respective point of the point cloud comprises a single sensor data return comprising the two- dimensional sensor data return having the minimum distance relative to the at least one sensor (col 37, lines 55-65, “A laser return 3608 provides data about the reflectivity of an object with 256-bit resolution independent of laser power and distance over a range from 1 meter to 100 meters”).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Hoyayounfar and Baba as applied to claims 1 above, and further in view of Frossard et al (US 20190147610).
With respect to claim 10, Levinson teaches the machine-learned segmentation model is iteratively trained (col 14, lines 40-45, “configured to train an online classifier (e.g., object classifier 444), which can provide real-time classification of object types during online autonomous operation”).
With respect to claim 10, Frossard teaches accessing training data comprising a plurality of training feature vectors respectively associated with a plurality of training representations and one or more features of the plurality of training representations (para 25, “The machine-learned model is trained to identify a set of possible objects in an image or other sensor data input, in example embodiments, learning is performed end-to-end via minimization of a structured hinge-loss… More particularly, the model is trained to learn both the feature representations, as well as the similarity”), determining one or more training foreground segments of the plurality of training representations based at least in part on the plurality of training feature vectors and the machine-learned segmentation model (para 26, “the training data may include sensor data that has been annotated to indicate objects represented in the sensor data, or any other suitable ground truth data that can be used to train a model for object detection”), determining a loss based at least in part on one or more comparisons of the one or more training foreground segments of the plurality of training representations to one or more ground-truth foreground segments (para 38, “the training computing system can apply or otherwise determine a loss function that compares the trajectory output by the machine-learned model to the remainder of the ground-truth data which the model attempted to predict. The training computing system then can backpropagate the loss function through the model to train the model (e.g., by modifying one or more weights associated with the model”); and adjusting one or more parameters of the machine-learned segmentation model based at least in part on the loss (para 38, “The training computing system then can backpropagate the loss function through the model to train the model (e.g., by modifying one or more weights associated with the model”).
It would have been obvious for one skilled in the art to modify Levinson in view of Hoyayounfar and Baba to include accessing training data comprising a plurality of training feature vectors respectively associated with a plurality of training representations and one or more features of the plurality of training representations, determining one or more training foreground segments of the plurality of training representations based at least in part on the plurality of training feature vectors and the machine-learned segmentation model, determining a loss based at least in part on one or more comparisons of the one or more training foreground segments of the plurality of training representations to one or more ground-truth foreground segments and adjusting one or more parameters of the machine-learned segmentation model based at least in part on the loss because it is merely a well-known method to train the perception engine of Levinson with no new or unexpected results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Hoyayounfar and Baba in view of Frossard as applied to claims 10 above, and further in view of Broniwitz et al (US 3952304).
With respect to claim 11, Frossard teaches determining the loss based at least in part on an accuracy of the one or more training foreground segments of the plurality of training representations, wherein the accuracy is positively correlated with a proportion of the one or more training foreground segments that correspond to the one or more ground-truth foreground segments (para 38, “the machine-learned model outputs trajectories based on neural networks that output object detections, detection scores, and/or object matching scores”). IT would have been obvious to modify Levinson in view of Hoyayounfar and Baba to include determining the loss based at least in part on an accuracy of the one or more training foreground segments of the plurality of training representations, wherein the accuracy is positively correlated with a proportion of the one or more training foreground segments that correspond to the one or more ground-truth foreground segments because it is merely a well-known method to train the perception engine of Levinson with no new or unexpected results.
With respect to claim 11, Broniwitz teaches the loss is inversely correlated with the accuracy (col 5, lines 39-68, “the greatest accuracy, the value of each gain factor is continually made proportional to the statistical correlation between the measurement residual and the uncertainty in the particular estimate, and inversely proportional to the variance of the measurement error”). IT would have been obvious to modify Levinson in view of Hoyayounfar and Baba in view of Frossard to include the loss is inversely correlated with the accuracy because it is merely a well-known method to train the perception engine of Levinson with no new or unexpected results.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648